BEAUCHAMP, Judge.
This is a bond forfeiture case.
The statement of facts does not show that the State offered in evidence, upon the trial of the case, the bond upon which the forfeiture was predicated; nor does same appear in the transcript.
*437The appellants answered by general demurrer and general denial. The State was, therefore, under the burden of introducing in evidence the bail bond, in order to be entitled to judgment. White v. State, 276 S. W. 274; Baker v. State, 17 S. W. 256.
It follows that the judgment is not supported by the evidence.
The judgment is reversed and the cause is remanded.